Citation Nr: 1816885	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO. 14-21 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for degenerative disease of the right acromioclavicular (AC) joint, to include as secondary to service-connected shrapnel injuries to the right arm, right forearm, right shoulder, thoracic back, and lumbar back with scars.

2. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel

INTRODUCTION

The Veteran is a decorated combat veteran who served on active duty from September 1968 to September 1970, including in the Republic of Vietnam. His decorations include the Purple Heart and the Vietnam Service Medal with Two Bronze Service Stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2013 and June 2011 rating decisions of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has modified the Veteran's claims to encompass all disorders raised by the record. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim").

The issue of entitlement to an initial rating in excess of 20 percent for diabetes mellitus, Type II, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible evidence is in relative equipoise as to whether the Veteran's degenerative disease of the right AC joint is related to his service-connected shrapnel injuries to the right arm, right forearm, right shoulder, thoracic back, and lumbar back with scars.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the grant of service connection for degenerative disease of the right AC joint, as secondary to shrapnel injuries to the right arm, right forearm, right shoulder, thoracic back, and lumbar back with scars, have been met. 38 U.S.C. §§ 1101, 1110, 1111, 1112, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). However, in view of the Board's favorable decision herein, further assistance is unnecessary.

Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Alternatively, service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability. 38 C.F.R. § 3.310(a). In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Allen v. Brown, 8 Vet. App. 374 (1995). 

Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within one year following active service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. For chronic diseases, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. Without a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).
38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptoms). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation. See 38 U.S.C. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996). The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor. See VAOPGCPREC 12-99. The provisions of 38 U.S.C. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder. See Libertine, 9 Vet. App. at 522-23. The provisions of 38 U.S.C. § 1154(b) do not establish service connection for a combat veteran; rather, it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. Clyburn v. West, 12 Vet. App. 296, 303 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. Here, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate. The analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his current degenerative disease of the right AC joint is related to service-connected shrapnel injuries he sustained in combat while serving in Vietnam. See December 2013 notice of disagreement; March 2000 congressional correspondence.

According to service treatment records (STRs), the Veteran's enlistment examination did not reveal any abnormalities of the right shoulder. In August 1969, the Veteran received a wound to his right arm during a combat operation in Vietnam. As a result, the Veteran was evacuated for medical treatment. The Veteran's July 1970 separation examination revealed a scar on his right forearm.

Following his separation from service, the Veteran underwent a VA examination regarding his combat injuries. The examiner noted a history of shrapnel injuries to the right arm and right forearm, but did not find any abnormalities in either area. Further, the examiner noted metallic densities in the Veteran's thoracic and lumbar back.

The RO granted service connection for shrapnel injuries due to combat in an August 1981 rating decision. The Veteran's service-connected shrapnel injuries were not characterized to include any injury to his right shoulder.

In a March 2000 letter to his congressman, the Veteran indicated that his right shoulder was also injured in combat. He also stated that his right shoulder hurt all the time.

Imaging studies of the Veteran's right shoulder were performed by a private facility in December 2008. The X-rays revealed degenerative disease of the right AC joint as well as metallic foreign bodies in the right shoulder area.

The Veteran presented to a VA physical rehabilitation consultation in March 2009 with complaints of long-standing right shoulder pain. The treatment provider gave a diagnosis of degenerative changes of the right AC joint.

In April 2013, the Veteran visited his VA primary care provider with complaints of right shoulder pain. The Veteran stated that his right shoulder had bothered him for years.

A VA examination regarding the Veteran's degenerative disease of the right AC joint took place in September 2013. The examiner stated that there was no evidence that the shell fragments the Veteran received were in any way connected to any bone of the back or the right shoulder. The examiner also indicated that there was no wide damage to muscle groups in the missile track and that palpation did not show loss of deep fascia, muscle substance, or soft flabby muscles in the wound area. Further, the examiner did not find a through and through or deep penetrating wound, prolonged infection, sloughing of soft parts, or intermuscular scarring. As a result, the examiner stated she could not establish any causal relationship between the shrapnel fragments and the Veteran's reported symptoms and concluded that his symptoms were not specifically related to the injuries he sustained in combat.

At the outset, the Board notes that the Veteran's STRs are silent with respect to a diagnosis of a shoulder condition. Further, there is no competent and credible evidence of record of a diagnosis or complaints of a shoulder condition, including arthritis, within the year following the Veteran's discharge from active service. Therefore, service connection for degenerative disease of the right AC joint cannot be presumed under 38 C.F.R. § 3.307, and the Veteran's service connection claim must meet the criteria for general service connection claims. 38 C.F.R. § 3.303. In addition, the Board notes that the Veteran is currently service-connected for combat shrapnel injuries to the right arm, thoracic back, and lumbar back with scars. The Board, therefore, concedes that the August 1969 combat incident occurred and that the shrapnel found by the December 2008 private imaging study in the right shoulder was received in combat. See 38 U.S.C. § 1154(b). The Board also hereby recharacterizes the Veteran's service-connected shrapnel injuries to include shrapnel to the Veteran's right shoulder. See Clemons, 23 Vet. App. at 5.

Upon review of the record, the Board finds that the competent and credible evidence is in relative equipoise as to whether the Veteran's degenerative disease of the right AC joint is related to his service-connected shrapnel injuries. First, the Board finds that the Veteran, as a layperson, is competent to testify to observable symptomatology, including experiencing right shoulder pain. See Layno, 6 Vet. App. at 470. There is also no evidence to doubt the Veteran's credibility. The Veteran's military occupational specialty (MOS) of light weapons infantryman and his confirmed combat-related shrapnel injuries are consistent with his reported symptoms. Moreover, the Board finds that the Veteran's reports of experiencing right shoulder pain since the August 1969 combat incident constitute competent and credible evidence of continuity of symptomatology.

Simultaneously, the Board notes that the September 2013 VA examination did not find a causal relationship with his shrapnel injuries. Specifically, the examiner did not find any evidence of a deep penetrating wound or muscle damage in the right shoulder. While certainly credible, the VA examiner did not address the confirmed presence of shrapnel in the Veteran's right shoulder. The VA examiner also did not use the proper standard of establishing service connection or address whether the shrapnel injuries at least as likely as not aggravated the current right shoulder condition. Accordingly, the Board finds that the examination is inadequate and accords it diminished probative value. In light of the Veteran's confirmed combat injury to his right shoulder and credible evidence of continuity of symptomatology, reasonable doubt must be resolved in favor of the Veteran. See 38 C.F.R. §§ 3.120, 3.303, 3.304(b), 3.310; Allen, 8 Vet. App. at 374.


ORDER

Service connection for degenerative disease of the right AC joint, as secondary to service-connected shrapnel injuries to the right arm, right forearm, right shoulder, thoracic back, and lumbar back with scars, is granted.


REMAND

With regard to increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran. Green v. Derwinski, 1 Vet. App. 121 (1991). In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a). 

In April 2011, the Veteran underwent a VA examination regarding the severity of his service-connected diabetes. The examiner stated that the Veteran's diabetic providers had not restricted his activities. 

The Veteran submitted a VA Form 9 in May 2014. In the form, the Veteran indicated that his diabetes requires regulation of activities. However, the treatment records associated with the claims folder do not reflect any directive to restrict activities due to service-connected diabetes. In light of the Veteran's reportedly worsening condition and the fact that the most recent VA examination took place approximately 7 years ago, the Board finds that a new examination is warranted. See 38 C.F.R. § 3.327 (a).

The Veteran is hereby notified that it is his responsibility to report for the requested examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following actions:

1. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims folder.

2. Following completion of the above, afford the Veteran a VA examination to determine the current severity of his service-connected diabetes. The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report. 

A complete rationale must be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. If his reports are discounted, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3. Thereafter, readjudicate the issue remaining on appeal- entitlement to an initial rating in excess of 20 percent for diabetes. If this benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


